                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MICHAEL ESPOSITO, on behalf
of himself and all others
similarly situated,

           Plaintiff,

v.                                Case No:    2:18-cv-437-FtM-29CM

I.Q.    DATA     INTERNATIONAL,
INC.,

           Defendant.


               ORDER PRELIMINARILY APPROVING SETTLEMENT
                   AND CERTIFYING SETTLEMENT CLASS

     This matter comes before the Court on plaintiff's Unopposed

Motion for Preliminary Approval of Class Action Settlement (Doc.

#39) filed on January 15, 2019.        After review of the parties’

Settlement Agreement, Proposed Notice of Class Action Settlement,

and having been fully advised in the premises,

     It is hereby

     ORDERED:

     1.    Plaintiff's Unopposed Motion for Preliminary Approval of

Class Action Settlement (Doc. #39) is GRANTED.

     2.    The    Court   preliminarily      approves   the   Settlement

Agreement.
     3.     The Settlement Agreement is incorporated by reference

into this Order (with capitalized terms as set forth in the

Settlement Agreement).

     4.     By stipulation of the Parties, and pursuant to Rule 23

of the Federal Rule of Civil Procedure, the Court preliminarily

certifies the following Settlement Class:

     All borrowers who, according to readily accessible data
     and other electronic records of I.Q. DATA, at any time
     during the Class Period, received a dunning letter from
     I.Q. Data that demanded the consumer pay interest in
     connection with the Sure Deposit tenant bond, as set
     forth in Plaintiff’s Complaint.

The parties expressly agree to this Settlement Class definition

for settlement purposes.

     5.     The Court finds that certification of the Settlement

Class is appropriate because:             (a) the Settlement Class is so

numerous that joinder of all members is impractical; (b) there are

common    questions     of   law   and   fact   that   predominate   over   any

questions affecting only individual class members; (c) Plaintiff

will fairly and adequately protect the interests of the Settlement

Class; and (d) a class action is an appropriate method for the

fair and efficient adjudication of this controversy.

     6.     The    Court      appoints      plaintiff     Michael    Esposito

(Plaintiff) as “Class Representative.”

     7.     The Court appoints J. Dennis Card, Jr. and Darren Newhart

of   Consumer     Law    Organization,       P.A.,     Christopher   Legg   of




                                     - 2 -
Christopher Legg, P.A., Jordan Shaw of Zebersky, Payne, Shaw &

Lewenz, LLP, and Kevin Rajabalee of K.R. Legal, P.A. as “Class

Counsel.”

     8.       The   Settlement   Agreement   proposes   notice   to   the

Settlement Class by mail.        The Settlement Agreement proposes that

if such mail is returned as undeliverable, notice shall be mailed

to any forwarding addresses provided by the United States Postal

Service.      The Settlement Agreement further proposes that if no

forwarding addresses are available, the Settlement Administrator

shall provide Class Counsel with the names and addresses of the

Class Members to whom notice was undeliverable.         The Court finds

that such notice satisfies the requirements of due process and

Rule 23 of the Federal Rules of Civil Procedure.            The plan is

approved and adopted.

     9.       The Court approves the form of the Notice (Doc. #39-2),

with the following minor additions, indicated in underlined print:

          •   Page 1 of the Notice of Preliminary Class Action
              Settlement: “The purpose of this Notice is (a) to advise
              You of a proposed settlement (referred to as the
              “Settlement”) of the above-captioned lawsuit (the
              “Action”) pending in the United States District Court
              for the Middle District of Florida, Ft. Myers Division
              (the “Court”); (b) to summarize Your rights under the
              Settlement; and (c) to inform You of a court hearing to
              consider whether to finally approve the Settlement to be
              held on October 29, 2019 at 10:00 a.m. before the
              Honorable John E. Steele, United States District Court
              for the Middle District of Florida, Ft. Myers Division,
              Courtroom 6A, 2110 First Street, Fort Myers, Florida
              33901 (the “Final Approval Hearing”).




                                   - 3 -
     10.     The Court approves the firm Epperly Resolutions as the

Settlement Administrator.

     11.     The Court orders that the Parties provide notice to the

Settlement Class on or before June 14, 2019.              The Court further

orders the Parties to incorporate the following into the Class

Notice:

             (a)    Objections to the Settlement shall be filed in this

     Court    and     postmarked   and    served   on    Class    Counsel     and

     Defendant’s counsel on or before July 29, 2019, or be forever

     barred.       Any member of the Settlement Class who intends to

     object to the Settlement Agreement must send to the Court,

     Class Counsel, and Defendant’s counsel a written statement

     that includes: his or her full name, address, and telephone

     number; the case name, Esposito v. I.Q. Data, Inc.; the

     address of the property for which he or she purchased a

     SureDeposit      tenant   bond;     all   grounds   in    detail   for   the

     objection; the identity of any witnesses he or she may call

     to testify; copies of any exhibits that he or she intends to

     introduce into evidence at the Final Approval Hearing; and a

     statement of whether he or she intends to appear at the Final

     Approval Hearing with or without counsel.1               Any member of the



     1 The Court has deleted the Proposed Notice’s required
inclusion of “case [] number” and “address and telephone number of
your attorney if you have one.”



                                    - 4 -
Settlement Class who fails to timely file a written objection

in accordance with the terms of this paragraph and as detailed

in   the    Notice   shall   not    be   permitted   to   object    to   the

Settlement Agreement at the Final Approval Hearing.

      (b)    Requests by any Settlement Class member to opt out

of the Settlement must be postmarked and submitted to the

Settlement Administrator (with a copy to Defendant’s counsel)

on or before July 29, 2019, or be forever barred.                  In order

to   exercise    the   right   to   be   excluded,   a    member    of   the

Settlement Class must timely send a written request for

exclusion to the Settlement Administrator and Defendant’s

counsel that includes: his or her full name, address, and

telephone number; the case name, Esposito v. I.Q. Data, Inc.;

a statement that the member of the Settlement Class submitting

the request wishes to be excluded from the Settlement; and

the personal signature of the member of the Settlement Class

submitting the request or the signature of that member’s duly-

authorized attorney.         A request to be excluded that does not

include all of the foregoing information, or that is not sent

to the addresses designated in the Notice, or that is not

postmarked within the time specified, shall be invalid, and

any person serving an invalid request shall be a Settlement

Class Member and shall be bound as a Settlement Class Member

by the Settlement Agreement, if approved.             Any member of the



                                - 5 -
    Settlement Class who elects to be excluded shall not: (i) be

    bound by the Final Approval Order and Judgment; (ii) be

    entitled to relief under the Settlement Agreement; (iii) gain

    any rights by virtue of the Settlement Agreement; or (iv) be

    entitled to object to any aspect of the Settlement Agreement.

    12.   The   Final   Approval    Hearing   is   hereby   scheduled   for

October 29, 2019 at 10:00 a.m. in Fort Myers Courtroom Room 6A

before The Honorable John E. Steele.

    DONE and ORDERED at Fort Myers, Florida, this              25th     day

of April, 2019.




Copies:
Counsel of Record




                                   - 6 -
